Exhibit 10.1

 

AGREEMENT

 

Agreement made October 11, 2005, between Mike Burns, 12 Lakeridge Drive,
Garnett, Anderson County, Kansas, here referred to as seller, whether one or
more, and East Kansas Agri-Energy, L.L.C., a limited liability company organized
under the laws of the State of Kansas, doing business at 1304 South Main,
Garnett, Anderson County, Kansas, here referred to as buyer.

 

SECTION ONE
MATERIALS SOLD

 

Seller shall sell to buyer, and buyer shall buy from seller, all earth and
granular materials that buyer desires to excavate and remove from the locations
described in this agreement, for the total sum of $300,000.00, to be credited to
seller in the manner set forth below.

 

The amount of earth and granular materials to be so removed shall consist of
approximately 720,000 cubic yards, more or less.

 

SECTION TWO
PAYMENTS

 

Buyer will pay to seller the sum of $300,000.00 for the earth and granular
material to be removed from the site described below for use by the buyer for
use on various construction projects that buyer is presently involved in
constructing an ethanol plant and railroad spur to the plant in Garnett, Kansas.
Prior to the date of this agreement, buyer has removed approximately 50,000 to
70,000 cubic yards of fill material from the Lake Site located on seller’s
property, and has removed 400,000 to 450,000 cubic yards of material from the
Beanfield Site located on seller’s property. Buyer estimates that it will need
to a total of approximately 200,000 additional cubic yards of material from
these sites in order to complete its projects, however, it is the agreement and
understanding of the parties that under the terms of this Agreement, Buyer is
purchasing sufficient additional fill material to finish its railroad spur
project it is constructing in conjunction with its processing plant located in
Garnett, Kansas, and Buyer shall not be limited to taking any fixed amount of
material under this agreement.

 

The parties have agreed that the value of the material to be removed is
$300,000.00. Buyer will cause this amount to be paid to seller or to seller’s
credit in the following fashion.

 

A.            Buyer will transfer the sum of $100,000.00 to Patriots Bank,
Garnett, Kansas, for credit to Account No. 170453 maintained in the names of
Seller and Stephen E. Lynch upon the execution of this agreement.  
[Handwritten: MB]

 

B.            Buyer will transfer an additional sum of $100,000.00 to Patriots
Bank, Garnett, Kansas for credit to Account No. 170453 maintained in the names
of Seller and Stephen E. Lynch on November 15, 2005.     [Handwritten: MB]

 

C.            Buyer will transfer the final sum of $ 100,000.00 to Patriots
Bank, Garnett,

 

1

--------------------------------------------------------------------------------


 

Kansas, for credit to Account No. 170453 maintained in the names of Seller and
Stephen E. Lynch on December 15, 2005          [Handwritten: MB]

 

SECTION THREE
CONTROL OF CONTRACTOR’S WORK

 

It is Buyer’s understanding that Seller intends to utilize the above monies,
through Stephen E. Lynch, to reclaim and or finish the Lake Site and to
construct a lake at the Beanfield Sites, provided, however, that Seller shall be
solely responsible for any plans, permits, and operations to be conducted for
such purposes by the contractor or contractors selected by Seller on Seller’s
property. Buyer has made no representations to Seller as to the suitability of
either of Seller’s sites for the construction of any lakes or other impoundments
of water on Seller’s property, has provided no plans, nor specifications for the
construction of such impoundments, and makes no representations to Seller with
respect to the suitability of the sites and/or the construction of these
impoundments desired by Seller on them.

 

SECTION FOUR
INDEMNIFICATION

 

Seller agrees to indemnify and hold Buyer harmless with respect to any claims
which may be made against Buyer as a result of the construction of these
impoundments on Seller’s property, whether such claims be made by third parties,
or by Seller.

 

SECTION FIVE
ACREAGE

 

Buyer shall move and set aside the topsoil above the granular fill materials
over an area of approximately 15 acres in seller’s bean field, more particularly
described below, and, shall cut down and remove granular fill materials from the
existing lake site, also more particularly described below, directed and
approved by seller.

 

SECTION SIX
DESCRIPTION OF AREA

 

The Beanfield Site referred to herein is located in the following described
tract of real property in Anderson County, Kansas, to-wit:

 

A tract of land in the Northeast Quarter (NE/4) of Section Five (5), Township
Twenty-one (21) South, Range Twenty (20) East.

 

The Lake Site as referred to herein, is located in the following described tract
of real property in Anderson County, Kansas, to-wit:

 

The Southwest Quarter (SWI4) of Section Five (5), Township

 

2

--------------------------------------------------------------------------------


 

Twenty-one (21) South, Range Twenty (20) East.

 

In witness whereof, the parties hereto have executed this agreement at Garnett,
Kansas, this 11th day of October, 2005.

 

 

 

SELLER:

 

 

 

 

 

 

/s/ Mike Burns

 

 

 

Mike Burns

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

/s/ Willam R. Pracht

 

 

 

William R. Pracht, Chairperson

 

3

--------------------------------------------------------------------------------